Name: Commission Regulation (EC) No 2512/2001 of 20 December 2001 opening a second tranche of distillation as provided for in Article 29 of Council Regulation (EC) No 1493/1999 for the 2001/02 wine year
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R2512Commission Regulation (EC) No 2512/2001 of 20 December 2001 opening a second tranche of distillation as provided for in Article 29 of Council Regulation (EC) No 1493/1999 for the 2001/02 wine year Official Journal L 339 , 21/12/2001 P. 0018 - 0018Commission Regulation (EC) No 2512/2001of 20 December 2001opening a second tranche of distillation as provided for in Article 29 of Council Regulation (EC) No 1493/1999 for the 2001/02 wine yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 33 thereof,Having regard to Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(3), as last amended by Regulation (EC) No 2047/2001(4), and in particular Article 63 thereof,Whereas:(1) The third subparagraph of Article 63(1) of Regulation (EC) No 1623/2000 provides, for the 2001/02 wine year, for the distillation of wine into potable alcohol to be opened in two or more tranches. A first tranche of 7 million hl of table wine was opened for the period 16 October 2001 to 15 November 2001. In view of the current demand in the potable alcohol sector and of the budgetary possibilities, a second tranche of 3 million hl should be opened for such distillation.(2) The Management Committee for Wine has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1For the 2001/02 wine year, distillation as provided for in Article 29 of Regulation (EC) No 1493/1999 shall be opened for a second period from 1 January 2002 to 31 January 2002. The maximum quantity for which the contracts or declarations referred to in Article 65 of Regulation (EC) No 1623/2000 may be concluded is 3 million hl.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 276, 19.10.2001, p. 15.